



COURT OF APPEAL FOR ONTARIO

CITATION: Chijindu v. Prudential Property Management Inc.,
    2015 ONCA 134

DATE: 20150226

DOCKET: C59352

Cronk, Pepall and Benotto JJ.A.

BETWEEN

Christian Chijindu and Nkiruka Ochei

Applicants (Appellants)

and

Prudential Property Management Inc.

Respondent

(Respondent in Appeal)

Christian C. Chijindu, for the appellants

David Boghosian and Shaneka Taylor, for the respondent

Heard and released orally: February 20, 2015

On appeal from the judgment of Justice Carole Brown of
    the Superior Court of Justice, dated August 19, 2014.

ENDORSEMENT

[1]

The appellants appeal from the August 19, 2014 judgment of C. Brown J. of
    the Superior Court of Justice in which she dismissed their application for a refund
    of $13,000 paid on account of a lender administrative fee and interest.

[2]

The respondent submits that this court does not have jurisdiction to
    entertain this appeal.

[3]

We agree.

[4]

Under s. 19(1.2)(c) of the
Courts of Justice Act
, R.S.O. 1990,
    c. C.43, an appeal lies to the Divisional Court where the final order under
    appeal dismisses a claim for payment of an amount that is less than $50,000,
    exclusive of costs.

[5]

The notice of application sought various declarations.  However, in
    substance, the appellants claim was for the refund of $13,000 representing a lender
    administration fee and interest of $2,072.30.  As such, the claim that is the
    subject matter of the order under appeal amounts to less than $50,000.  The
    Divisional Court has jurisdiction and this court does not.

[6]

The meaning of claim does not have the limited ambit advanced by the
    appellants.  The definition of action found in s.1 of the
Courts of
    Justice Act
is of no assistance to the appellants.  Neither is s.6 (2) of
    that Act, which has limited application. See
Albert v. Spiegel
(1993),
    17 CPC (3d) 90 (Ont. C.A.).

[7]

The appeal is therefore quashed for lack of jurisdiction.  The
    respondent is entitled to costs thrown away fixed in the amount of $4,000,
    inclusive of disbursements and GST.

E.A. Cronk J.A.

S.E. Pepall J.A.

M.L. Benotto J.A.


